PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Katz, Itay
Application No. 15/954,459
Filed: 16 Apr 2018
For SYSTEM AND METHOD FOR INPUTTING USER COMMANDS TO A PROCESSOR
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 3, 2021, to revive the above-identified application. This is also a decision on the Petition to Expedite under 37 CFR 1.182 filed February 3, 2021.

It is not apparent whether the person signing the request was ever given a power of attorney or authorization of agent regarding this patent. In accordance with 37 CFR 1.34(a), the signature appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

As the requisite $210.00 fee has been received, the petition for expedited processing is GRANTED.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief required by 37 CFR 41.20(b)) within the time period provided in 37 CFR 41.37(a).  As an appeal was not filed within two (2) months of the Notice of Appeal filed February 10, 2020, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on April 11, 2020.  See MPEP 1215.04. A Notice of Abandonment was mailed October 21, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment and Reply under 37 CFR 1.114, a Request for Continued Examination (RCE), payment of the requisite RCE fee of $680.00, (2) the petition fee of $1050.00 and (3) a proper statement of unintentional delay.  


This application is being referred to Technology Center Art Unit 2621 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a request to change the address of record should be filed.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions



cc:	ARIEL REINITZ
	FISHERBROYLES, LLP
	445 PARK AVENUE, NINTH FLOOR
	NEW YORK, NY 10022